THE COURT
(THRUSTON, Circuit Judge, absent)
rejected the plea.
The defendant then pleaded non assumpsit, *638upon which issue was joined, and offered himself ready for trial.
The declaration was joint, and contained no suggestion that one of the defendants had not been taken.
Mr. Lear declined making the suggestion, and contended that he had a right to continue the cause until the other defendant •should be taken, and moved for a continuance on that ground.
But THE COURT refused, and intimated that the plaintiffs were bound now to amend their declaration by adding the suggestion, or to become nonsuit; and that, if the declaration be now so amended, the defendant taken might have leave to plead de novo.
The plaintiffs then had leave to amend their declaration, and the defendant to plead de novo, who thereupon pleaded the statute of limitations; and the plaintiffs, at the next term, entered a non-pros. See Tidd, Pr. 320, 327; Barnes, Notes Cas. 39G, 401; Tidd, 120, :362.